 Case 3:20-cv-00464-K-BH Document 12 Filed 09/08/20               Page 1 of 2 PageID 95



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


SINGH SANDEEP,                                )
         Petitioner,                          )
vs.                                           )       No. 3:20-CV-464-K
                                              )
MATTHEW T. ALBENCE, et al.,                   )
       Respondents.                           )




         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they

are accepted as the Findings and Conclusions of the Court. For the reasons stated in

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, the petitioner’s Emergency Petition for Declaratory and Injunctive Relief in the Nature

of a Mandamus and Habeas Corpus is DISMISSED as moot.

       A certificate of appealability (COA) is not required for a federal detainee to

appeal the denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F.

424, 425 (5th Cir. 2005). If the petitioner files a notice of appeal, he must pay the
 Case 3:20-cv-00464-K-BH Document 12 Filed 09/08/20      Page 2 of 2 PageID 96



$505.00 appellate filing fee or submit a motion to proceed in forma pauperis and a

properly signed certificate of inmate trust account.


      SO ORDERED.

      Signed September 8th, 2020.


                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
